DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Non-Statutory Obviousness-Type Double Patenting: Rejection Based on Anticipation Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,386,696 B2. It is clear that all the elements of the application claims 1-20  are to be found in patent claims 1-20 (as the application claims 1-20  fully encompasses patent claims 1-20 respectfully).  The difference between the application claims 1-20 and the patent claims 1-20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 are anticipated by claims 1-20 of the patent, it is not patentably distinct from claims 1-20 of the patent. 

Allowable Subject Matter
Claims 1-20 are rejected based on Double Patenting, but would be allowable if the Double Patenting Rejections were overcome, since the claims are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  the claims (1-20) are allowable over the prior art and are only rejected based on Double Patenting. This is because prior art Lee (Lee et al., US 2017/0251247 A1) teaches a method comprising: receiving query fingerprint data representing content (receiving a stream of query fingerprints corresponding with respective frames of media content being rendered by the media presentation device) (Fig. 3; [0066]) received by a content-presentation device (rendered by the media presentation device 18) (Figs. 1 and 2; [0028-0029], [0031], and [0066]) on a channel that is unidentified (the query fingerprint stream is media content with an unknown channel) ([0043]) to a fingerprint-matching server (wherein the query fingerprint stream can be reported to a network server for comparison with reference fingerprint streams) ([0008] and [0043]); making a first comparison of at least a first portion of the received query fingerprint data with at least one first reference fingerprint data set (comparing a first query fingerprint of a first frame of media content being rendered by the media presentation device with various reference fingerprints) (Fig. 3; [0067]), of a plurality of first reference fingerprint data sets (with various reference fingerprints) ([0067]), wherein each of the plurality of first reference fingerprints corresponds with a respective channel known identifier (wherein the reference fingerprint streams represent a known channel) (Fig. 3; [0067-0068]) (comparing the query fingerprint stream with various reference fingerprint streams corresponding with known channels) ([0063] and [0066]); based on the first comparison (based on comparing a first query fingerprint of a first frame of media content being rendered by the media presentation device with various reference fingerprints. As shown in Figure 3 as the left most frames) (Fig. 3; [0067]), determining that the received query fingerprint data does not match any of the at least one first reference fingerprints (determining that the various reference fingerprints do not match the first query fingerprint. This is shown by “No match” on the left-side of Figure 3 of the Reference and Query) (Fig. 3; [0067]); responsive to the determining, making a second comparison of at least a second portion of the received query fingerprint data with second reference fingerprint data (continuing the server then matches each of the next four query fingerprints, a second portion, with a corresponding sequence of four fingerprints of a particular reference fingerprint stream representing a known channel) (Fig. 3; [0068]). However, Lee consistently looks for common frames to determine the identity of the channel by comparing fingerprints of the query with reference fingerprints of known channels ([0067-0069]) and does not teach “based on the first comparison, determining that the received query fingerprint data does not match any of the at least one first reference fingerprint data sets; responsive to the determining: determining that the channel on which the content-presentation device is receiving the content is an unidentified channel, and making a second comparison of at least a second portion of the received query fingerprint data with second reference fingerprint data representing a modifiable content- segment, wherein the second reference fingerprint data is different from the plurality of first reference fingerprint data sets that correspond with the known channel identifiers based on the second comparison, detecting a match between at least the second portion of the received query fingerprint data and the second reference fingerprint data; and responsive to detecting the match: d2etermining that the content received by the content-presentation device on the unidentified channel includes the modifiable content-segment, and performing an action that facilitates the content-presentation device performing a content-modification operation so as to output supplemental content on the unidentified channel. Prior art Jentz (Jentz et al., US 2013/0198773 A1) teaches detecting advertisements in a video stream based on continuously taking fingerprints of the broadcast channel and trying to match the fingerprints against a database of possible advertisements ([0034] and [0044]). However, Jentz does not teach doing a first fingerprint match to determine the if there is a match with a known channel identifier; nor “based on the first comparison, determining that the received query fingerprint data does not match any of the at least one first reference fingerprint data sets; responsive to the determining: determining that the channel on which the content-presentation device is receiving the content is an unidentified channel”. The combination of prior arts does not teach if one aspect (reference fingerprints with known channel identifiers) does not match to then determine the channel is an unidentified channel and thus use a second aspect (comparing second reference fingerprints that represent a modifiable content-segment); nor is there a reason for combination between the two, since Lee only cares about determining/matching the channel and Jentz only cares about matching a known advertisement. The advantage of doing both in succession is that “when the fingerprint-matching server cannot identify the channel using the query fingerprint data that represents content received by the content-presentation device, the fingerprint-matching server can instead compare that query fingerprint data directly to a database of modifiable content-segments, thus providing another way for the fingerprint-matching server to find out whether the content-presentation device is receiving content that can be modified. Thus, the disclosed systems and methods advantageously provide a way for the content-modification system to deliver targeted content to end-users in situations that might have otherwise prevented the content-modification system from delivering targeted content to those end-users,” Applicant’s Specification paragraph [0021]. None of the prior arts, either alone or in combination, teach each and every limitation of the claim language, and thus the claims are allowable over the prior art.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov